

116 S4270 IS: To amend the CARES Act to ensure that the temporary relief from CECL standards does not terminate in the middle of a company’s fiscal year.
U.S. Senate
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4270IN THE SENATE OF THE UNITED STATESJuly 22, 2020Mr. Tillis introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the CARES Act to ensure that the temporary relief from CECL standards does not terminate in the middle of a company’s fiscal year.1.Temporary relief from CECL standardsSection 4014(b) of the CARES Act (Public Law 116–136) is amended by striking ending on the earlier of and all that follows through the end of the subsection and inserting the following: ending on the first day of the fiscal year of such insured depository institution, bank holding company, or any affiliate that begins after the date on which the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020, under the National Emergencies Act (50 U.S.C. 1601 et seq.) terminates.. 